818 So.2d 670 (2002)
Kevin D. D'HAITI, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-572.
District Court of Appeal of Florida, Third District.
June 12, 2002.
Kevin D. D'Haiti, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before LEVY, GERSTEN, and GODERICH, JJ.
PER CURIAM.
As the State has appropriately acknowledged, both in the instant proceedings as well as on a previous occasion, the trial court's written order entered in case number 95-30634 varies from the trial court's oral pronouncement of the sentence in that case. Specifically, the written sentence entered in that case reflects a sentence of fourteen (14) years imprisonment for the two third degree felonies (two counts of carrying a concealed firearm) committed in that case. However, at sentencing, the trial court revoked the defendant's probation and sentenced him to fourteen (14) months imprisonment with the said confinement to be served concurrently with the sentences in case number 95-39271. As a result, this cause is remanded to the trial court so that the trial court's written order can be corrected, as reflected above, *671 to conform to the oral sentence pronounced in court.
In all other respects, the trial court's order entered in this cause, and under review herein, in connection with the defendant's motion for post-conviction relief is affirmed.